Citation Nr: 1037357	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether an April 2006 reduction from 30 percent to 10 percent 
for a skin disorder (sebaceous cysts) was proper.

2.  Entitlement to a rating in excess of 30 percent for a skin 
disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia, in April 
2006, that reduced the Veteran's disability rating for sebaceous 
cysts from 30 percent to 10 percent, effective July 1, 2006; and 
a September 2008 rating decision that denied service connection 
for bilateral hearing loss and tinnitus.  In June 2010, the 
Veteran testified before the Board by video conference from the 
RO.

The issues of entitlement to a rating in excess of 30 percent for 
a skin disorder and entitlement to service connection for 
bilateral hearing loss and tinnitus are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Since July 1, 2006, the Veteran's skin disorder has affected 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas.  While the evidence does not show that the skin disorder 
has required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or more 
during the past 12-month period, the evidence does show that the 
skin disorder has been treated with topical and oral antibiotics.




CONCLUSION OF LAW

The reduction of the rating for the Veteran's skin disorder, from 
30 percent to 10 percent disabling, effective July 1, 2006, was 
not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.10, 4.118, Diagnostic Code (DC) 7806 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeals an April 2006 rating decision that reduced 
the rating for his service-connected skin disorder from 30 
percent to 10 percent disabling.  He asserts that there was no 
sustained improvement in his condition such as to warrant a 
reduction of the assigned disability rating.

An August 1996 rating decision granted service connection and a 0 
percent rating for sebaceous cysts, effective September 24, 1993.  
A March 1997 rating decision increased the rating from 0 percent 
to 10 percent, effective September 24, 1993.  A September 2003 
rating decision increased the rating from 10 percent to 30 
percent for sebaceous cysts, effective April 9. 2003.  An April 
2006 rating decision reduced the rating from 30 percent to 10 
percent, effective July 1, 2006.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
rating of a service-connected disability is contemplated and the 
lower rating would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present level.  
38 C.F.R. § 3.105(e) (2009).  In the advance written notice, the 
beneficiary will be informed of his right for a pre-determination 
hearing, and if a timely request for such a hearing is received 
within 30 days, benefit payments shall be continued at the 
previously established level pending a final determination.  
38 C.F.R. § 3.105(i)(1) (2009).  Where there is no reduction in 
the amount of compensation payable to a beneficiary, 38 C.F.R. 
§ 3.105(e) does not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 
2316 (1992).

In a February 2006 letter, the Veteran was notified of a proposal 
to reduce the ratings assigned for his skin disorder.  He was 
notified that he had 60 days for the presentation of additional 
evidence to show that compensation payments should be continued 
at the present level, and that if he did not respond within those 
60 days, his disability rating would be reduced.  The Veteran 
responded to the February 2006 letter that same month, stating 
that he disagreed with the proposed reduction.  An April 2006 
rating decision reduced the skin disorder disability rating, 
effective July 1, 2006.  In November 2006, he requested a hearing 
before the Board which he was afforded In June 2010.  

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2009).  
Those regulations provide that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that those considerations are 
applicable for ratings which have continued for long periods at 
the same level (five years or more), and that they do not apply 
to disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating. 
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. 
§ 3.343 (2009).

Under those criteria regarding reductions, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a),(b) (2009); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).

Ratings on account of diseases subject to temporary or episodic 
improvement, such as many skin diseases, will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2009).  
The rules regarding stability of disability ratings are 
specifically applicable to ratings which have continued for five 
years or more at the same level.  38 C.F.R. § 3.344(c) (2009).

In this case, however, the 30 percent rating for the Veteran's 
skin disorder was in effect for less than five years, from April 
9, 2003, to June 30, 2006.  Therefore, the provisions of 
38 C.F.R. § 3.44(a) and 38 C.F.R. § 3.344(b) are not applicable.  
38 C.F.R. § 3.344(c) (2009).

An examination disclosing improvement will warrant reduction in 
the rating.  38 C.F.R. § 3.344(c) (2009).  The question is thus 
whether an examination had shown an improvement warranting a 
reduction in the rating.

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277 (1992).  The Board will now consider the propriety of 
the rating reductions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4 (2009).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sebaceous cysts have been rated 10 percent under 
Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  When an unlisted disease, 
injury, or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be assigned as follows: 
the first two digits will be selected from that part of the 
schedule most closely identifying the part, or system of the body 
involved, in this case, the musculoskeletal system, and the last 
two digits will be 99 for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology. 38 C.F.R. §§ 
4.20, 4.27 (2009).  Diagnostic Code 7806 contemplates disability 
due to dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).

During the pendency of this appeal, the criteria for rating skin 
disabilities were revised, effective October 23, 2008.  The Board 
notes that those amendments only apply to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 
708 (Sept. 23, 2008).  While the Veteran can request a review 
under those new clarified criteria, the Veteran has not requested 
such a review.  Therefore, the amended regulations are not for 
application in this appeal.
A 10 percent rating will be assigned where at least 5 percent, 
but less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where more than 40 
percent of the entire body or more than 40 percent of the exposed 
areas are affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the rating of such a disability that fluctuates in degree 
of disability is at issue, an examination of the disability 
during an active stage or during an outbreak is required.  
Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 
Vet. App. 675 (1992) (frequency and duration of the outbreaks and 
the appearance and virulence during outbreaks must be addressed).  
Thus, the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.

On VA examination in July 2003, the Veteran presented with a 
history of a skin disorder since 1972, manifested by constant 
exudation, itching, and crusting.  The skin disease involved 
areas that were exposed to the skin, including the face, neck, 
and back.  Over the past twelve months, the Veteran had not 
received any treatment for the skin condition and no functional 
impairment resulted from the disorder.  On examination of the 
skin, there were signs of skin disease located anterior to the 
right ear where there was cyst that measured 2 centimeters.  
There was no evidence of ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, or a limitation of motion.  
The skin disorder was located on the Veteran's back, neck, and 
thorax.  There were multiple small cavities from excisions of 
sebaceous cysts, with tissue loss of less than 6 square inches 
and abnormal texture of less than 6 square inches.  The skin 
condition covered 20 percent of the exposed area and 30 percent 
of the non-exposed area, but was not associated with any systemic 
disease.  The Veteran was diagnosed with eczema and recurrent 
sebaceous cyst.

Private dermatology records dated in February 2004 show that 
cysts on the Veteran's right ear and cheek had enlarged.  An 
examination indicated a nodule in the right ear and right cheek, 
macules on the back and shoulders, and plaques keratosis on the 
back.  In March 2004, the Veteran underwent excision of a 
specimen in the right anti-helix that measured 0.4 centimeters by 
0.4 centimeters by 0.2 centimeters and was diagnosed as an 
epidermoid cyst.  A 4 millimeter specimen on the right cheek was 
diagnosed as a sebaceous trichofolliculoma.  Lesions were noted 
on the right ear, right cheek, and right axilla.

A June 2004 VA examination indicated complaints of constant 
exudation, itching, and crusting.  At that time, the Veteran's 
skin disorder involved areas that were exposed to the sun, 
including the face, the neck, back and chest.  Over the past 
twelve months, he had undergone surgery, but there was no 
functional impairment due to his skin disorder.  On examination, 
there were signs of skin disease and multiple scars and sebaceous 
cysts on the Veteran's back, ears, and neck, with 
hyperpigmentation of less than 6 square inches and abnormal 
texture of less than 6 square inches.  There was no evidence of 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, or hyperpigmentation.  Skin 
lesions covered less than 10 percent of the exposed areas, but 
covered a total of 40 percent of the Veteran's entire body and 
were associated with systemic disease of chronic inflammation.  
The Veteran's skin disorder was diagnosed as sebaceous cysts.

On VA examination in November 2005, the Veteran suffered from 
sebaceous cysts of the neck, chest, and back.  His skin disorder 
was manifested by recurrent cysts and boils that required lancing 
and treatment with antibiotics.  Some scarring occurred post 
lancing.  The Veteran was not receiving any treatment for his 
skin condition at that time.  On examination, there were small 
scars on the Veteran's neck and back from sebaceous cysts and 
boils that measured 1 centimeter by 1.1 centimeters.  Several 
scars were cylindrical in shape while others were rounded and 
there was no evidence of tenderness or adherence to the 
underlying structure.   The scars were soft in texture with an 
elevated surface.

Private dermatology records dated in February 2006 show a history 
of chronic, draining, and painful cysts since 2002.  Cysts on the 
right ear, right cheek, and left back had been excised.  On 
examination of the Veteran's skin, there were numerous 
subcutaneous nodules on his face, chest, and back that were 
clinically consistent with epidermal inclusion cysts that became 
symptomatic and were manifested by pain, drainage, and swelling.  
Occasional excision of those symptomatic cysts was medically 
necessary.

In a March 2006 statement, the Veteran indicated that his cysts 
constantly drained and swelled.  His private dermatologist 
prescribed a special soap and regularly treated the skin disorder 
with over-the-counter medications.  The Veteran also stated that 
a VA physician prescribed 40 milligrams of Vitamin E which he 
took daily.  The Veteran contended that his skin disorder covered 
a large part of his body, including his neck, face, entire back, 
and chest.

On VA examination July 2006, the Veteran complained of recurring 
cysts.  He also reported some improvement of his condition with 
Vitamin E tablets.  The Veteran complained of a thirty-six year 
history of cysts on his chest and back.  Examination of the skin 
indicated cysts on the neck, chest, and upper and mid-back that 
measured 1.5 centimeters by 1 centimeter.  While some of the 
cysts were round, others were irregular in shape and firm in 
texture with an elevated surface.  However, there was no evidence 
of tenderness or adherence to the underlying structure.  The skin 
disorder affected greater than 5 percent of the Veteran's entire 
body and he was diagnosed with sebaceous cysts of the neck, 
chest, and back.  He subjectively complained of recurring cysts, 
some of which were tender and itched.  Objectively, the cysts 
were palpable and visible.  The Veteran indicated that despite 
proper hygiene, he continued to experience outbreaks of his skin 
disorder.

On VA examination October 2008, the Veteran complained of 
recurring cysts on his face, neck, back, and chest manifested by 
constant itching.  As many as thirty to forty cysts had been 
surgically removed since 1970 and were treated daily with 
Isotretinoin and Doxycycline Hyclate every twelve hours.  A VA 
physician prescribed Clindamycin Phosphate and benzoyl peroxide.  
The Veteran complained of a repugnant odor and could not wear a 
neck tie or anything around his neck.  With respect to the back, 
the Veteran complained of recurring sebaceous cysts with constant 
itching.  With respect to the chest, he complained of recurring 
sebaceous cysts and lumps with two or more present on examination 
that required treatment in the past four months.  The cysts 
itched and were red in color and emitted a repugnant odor.  Cysts 
on the check, back, and neck measured approximately 1 centimeter 
by 1 centimeter and were oval in shape.  There was no evidence of 
tenderness or any adherence to an underlying structure and the 
cysts were firm in texture with an elevated surface.  There were 
numerous scars on the Veteran's back and chest.  The Veteran was 
diagnosed with sebaceous cysts of the neck and back with multiple 
cysts and scars on examination.  The examiner opined that the 
Veteran's condition was symptomatic and that the cysts recurred 
in large numbers.

VA medical records dated in January 2009 show the Veteran's 
complaints of recurring cysts and boils, some of which had become 
infected, required antibiotics, and were surgically removed.  
Treatment included Oxycycline and Isotretinoin.

On VA examination in January 2009, the Veteran described symptoms 
of recurring cysts and boils, some of which became infected and 
required antibiotics.  Several were surgically removed while 
others were incised and returned.  It was noted that he had about 
twenty cysts on the neck in the past thirty-five years with 
flaking skin.  The Veteran's condition was treated with 
Oxycycline, benzoyl peroxide, and Clindamycin Phosphate as 
needed.  On examination, there were cysts on the chest, back, 
posterior neck, and upper shoulder that measured 0.4 centimeters 
by 0.4 centimeters and were oval and round in shape.  There was 
tenderness to palpation.  There were two level scars present at 
the bilateral anterior neck and upper back that each measured 8 
centimeters by 0.5 centimeters.  The scars had hypopigmentation 
of less than six square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
keloid formation, hyperpigmentation, abnormal texture, 
inflammation, edema, or limitation of motion.  There was no 
adherence to the underlying structure and the texture was soft, 
with an elevated surface.  The Veteran was diagnosed with 
sebaceous cysts of the neck, chest, shoulder, and back with 
scars.  The examiner opined that the skin disorder had progressed 
and was active with recurrent sebaceous cysts, subcutaneous 
cysts, and postsurgical scars.

VA medical records dated in February 2009 are negative for 
evidence of active cysts or pustules.  However, it was noted that 
the Veteran had a recent flare-up of his skin disorder that was 
treated with Doxycycline Hyclate.

In June 2010, the Veteran testified that his skin disorder comes 
and goes.  He testified that VA had recently prescribed an 
antibiotic for flare-ups.

The Veteran submitted a private report from his treating 
dermatologist dated in June 2010 that indicates treatment for 
several years and a long standing history of severe acne 
vulgaris.  The dermatologist indicated that the Veteran had been 
treated with numerous topical and oral antibiotic therapies over 
the past several years.  On examination of his face, chest, and 
back, there were numerous papules, nodules, cysts, and scarring.  
In some places, the scarring was 0.6 centimeters in width and 
several of the scars were atrophic and hypertrophic.

The Board finds that the reduction of the Veteran's skin disorder 
from 30 percent to 10 percent was improper.  A November 2005 VA 
examination indicated that the Veteran suffered from sebaceous 
cysts of the neck, chest, and back manifested by small scars on 
the Veteran's neck and back from sebaceous cysts and boils that 
measured 1 centimeter by 1.1 centimeters.  However, a private 
February 2006 dermatology report from the Veteran's treating 
physician indicated numerous subcutaneous nodules on his face, 
chest, and back that were clinically consistent with epidermal 
inclusion cysts, which became symptomatic and were manifested by 
pain, drainage, and swelling.  While a July 2006 VA examination 
indicated that the Veteran's skin disorder affected greater than 
5 percent of the entire body and the Veteran was diagnosed with 
sebaceous cysts of the neck, chest, and back, on VA examination 
in October 2008 the examiner opined that the Veteran's condition 
was symptomatic and that the cysts recurred in large numbers.  On 
VA examination in January 2009, the Veteran's condition was 
described as active with recurrent sebaceous cysts and objective 
evidence of subcutaneous cysts and postsurgical scars.  In June 
2010, the Veteran's private dermatologist indicated that the 
Veteran had been treated with numerous topical and oral 
antibiotic therapies over the past several years.  Examination of 
the Veteran's face, chest, and back, indicated numerous papules, 
nodules, cysts, and scarring.  In some places, the scarring was 
0.6 centimeters in width and several of the scars were atrophic 
and hypertrophic.  While the evidence does not show that the 
Veteran's skin disorder requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, during the past 12-month period, 
the medical evidence does show that when sebaceous cysts are 
active, the skin disorder affects areas that include the 
Veteran's neck, chest, shoulder, and back and 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas.  
Accordingly, based upon the Veteran's credible statements and 
testimony regarding his skin disorder and objective medical 
evidence documenting the extensive nature of his recurring skin 
disability, the Board finds that a reduction in the 30 percent 
rating was not warranted and that he is entitled to a restoration 
of the 30 percent rating for sebaceous cysts, effective July 1, 
2006.

The Board finds that the evidence does not conclusively establish 
improvement such that a reduction in the 30 percent rating was 
warranted.  Accordingly, the 30 percent rating for a skin 
disorder is restored.  All reasonable doubt has been resolved in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The reduction of the rating for the Veteran's skin disorder, 
effective July 1, 2006, was not proper; the Veteran is entitled 
to restoration of the 30 percent rating effective July 1, 2006.



REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims for an increased rating for a skin disorder and 
for service connection for bilateral hearing loss and tinnitus.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in February 2009.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  

Additionally, in July 2008, the Veteran requested that the RO 
obtain private treatment records from Dr. K. S. Jago and the Cobb 
Clinic.  Finally, in June 2010 the Veteran testified that he is 
currently receiving treatment from Dr. C. T. Faulk for his skin 
disorder.  Accordingly, all of the Veteran's private treatment 
records should also be obtained.

With respect to the Veteran's claim for an increased rating for 
sebaceous cysts, the Veteran was last afforded a VA examination 
in January 2009.  However, in June 2010 the Veteran testified 
that his skin disorder has worsened.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last VA examinations are 
not too old, because updated VA and private treatment records 
have been requested and the Veteran has claimed a worsening of 
his skin disorder, the prudent and thorough course of action is 
to afford the Veteran VA examinations to ascertain the current 
nature and severity of his skin disorder.

The Veteran contends that he has bilateral hearing loss and 
tinnitus that are related to his service.  Specifically, he 
contends that as a radioman he was exposed to noise from headsets 
that emitted constant pinging noises.  He also contends that he 
was exposed to loud noise an average of twelve hours per day from 
teletype machines.

The service personnel records show a military occupational 
specialty of radioman.  Service medical records include a 
November 1968 enlistment examination which indicates a whispered 
voice hearing test score of 15/15.  A June 1972 separation 
examination shows a diagnosis of acute otitis media of the right 
ear.

Private treatment records dated in April 1993 show the Veteran's 
nineteen-year history as a firefighter and a diagnosis of a right 
tympanic membrane vertical tear.  It was noted that the Veteran 
irrigated his right ear canal too forcefully and experienced a 
sudden onset of pain.  Since that time, he had some otorrhea 
mixed with blood and diminished hearing.  In June 1993, he 
underwent an operation of the right tympanic membrane.

In November 2007, the Veteran's private physician opined that his 
bilateral hearing loss may be related to his service.

On VA audio examination in July 2008, it was noted that the 
Veteran had hearing loss history of two years and that 
approximately two years ago he was employed as a court reporter.  
He had an ear infection twenty years ago and reported a two-year 
history of tinnitus.  The Veteran indicated that during service 
he was a radioman and fired weapons with his hand without hearing 
protection.  He denied any exposure to loud noise after his 
service.  The Veteran was diagnosed with bilateral hearing loss 
and tinnitus.  Although the Veteran reported a history of in-
service acoustic trauma, he contends that the examiner 
inaccurately stated that he reported little to no excessive noise 
exposure during his service.  The examiner opined that the 
Veteran's hearing loss and tinnitus are not likely due to noise 
exposure during service.  However, there is no indication in the 
examination report that the claims file was reviewed and the 
opinion is not supported by any rationale, rendering the January 
2008 report of examination inadequate for rating purposes.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of hearing loss and tinnitus during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current hearing loss or tinnitus to his 
active service.  As any relationship remains unclear to the 
Board, the Board finds that a VA examination is necessary in 
order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examiner should specifically reconcile the 
opinion with the November 2007 private opinion, July 2008 VA 
opinion, and any other opinions of record and comment on the 
functional effects caused by the Veteran's hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since February 2009.

2.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from the Cobb Clinic, Dr. 
K. S. Jago, Dr. C. T. Faulk, and any 
additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

3.  Schedule a VA dermatology examination to 
determine the current nature and severity of 
his service-connected skin disorder.  If 
possible, the examination should be scheduled 
during a flare-up of the Veteran's skin 
disorder.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should discuss the 
clinical findings in relation to the 
pertinent evidence of record, including the 
Veteran's June 2010 testimony; photographs 
submitted in June 2010; November 2005, July 
2006, October 2008, and January 2009 VA 
examinations; and VA and private treatment 
records.  The examination report should 
indicate what percentage of the entire body 
and what percentage of exposed areas are 
affected by the sebaceous cysts.  The 
examiner should state whether intermittent 
systemic therapy or other immunosuppressive 
drugs are required, and if so, the duration 
of that treatment required during the past 
12-month period.  The examiner should also 
provide measurements of the length, width, 
and number of any scars and state whether any 
scar is superficial and unstable, superficial 
and painful on examination, unstable or 
painful, or causes a limitation of function 
of the part affected.  The examiner should 
also state what impact, if any, the Veteran's 
sebaceous cysts have on his employment and 
daily living.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
November 2007 private opinion and July 2008 
VA opinion.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

   (a)  Diagnose any current hearing loss and 
tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
hearing loss or tinnitus was incurred in 
or is due to or the result of the 
Veteran's service, including any in-
service acoustic trauma as a radioman, due 
to exposure to teletype machines, or due 
to any in-service otitis media?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
hearing loss and tinnitus, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it more likely (more than 50 
percent probability) that any current 
hearing loss or tinnitus is due to or the 
result of any post-service acoustic 
trauma, including post- service 
employment?

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board or United States Court of 
Appeals for Veterans Claims for development or other action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


